28 F.3d 114
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Harvey G. WILSON, Plaintiff-Appellant,v.Mike BOWERS, Edward L. Evans, and Dolores Ramsey,Defendants-Appellees.
No. 94-6118.
United States Court of Appeals, Tenth Circuit.
July 7, 1994.

Before LOGAN, SETH and BARRETT, Circuit Judges.

BARRETT
ORDER AND JUDGMENT1

1
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  Tenth Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Harvey G. Wilson, a prisoner of the Oklahoma Department of Corrections, appearing pro se, appeals from the district court's order granting summary judgment in favor of the defendants and dismissing Wilson's 42 U.S.C.1983 complaint and action.


3
Plaintiff alleged that his constitutional rights were violated in the course of prison disciplinary proceedings brought against him.  He contends that:  defendant Bowers falsely accused him of menacing;  defendant Evans failed to conduct a proper investigation by refusing to administer a polygraph examination of Bowers;  and, defendant Ramsey's review of his misconduct appeal was biased.


4
The magistrate judge had before him a court-ordered Special Report filed pursuant to  Martinez v. Aaron, 570 F.2d 317 (10th Cir.1978).  The district court adopted the magistrate judge's Report and Recommendation in its entirety.


5
On appeal, Wilson contends that his Eighth and Fourteenth Amendment rights have been violated and that the case should be reversed and remanded for a jury trial.


6
We affirm for substantially the reasons set forth in the Report and Recommendation of United States Magistrate Judge Gary M. Purcell dated March 18, 1994.  (R., Vol.  I, Tab 23).


7
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470